Title: From Alexander Hamilton to James McHenry, 14 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            Trenton October 14—1799
          
          I have the honor to transmit for the decision of the President the proceedings of a Court Martial in the Case of Robert Brown a Matross in the corps of Artillerists sentenced to die for the complicated crimes of Desertion Mutiny and Disobedience under orders of Orders, aggravated by a resistance to Civil Authority.
          It is a painful duty of my situation to remark to express the Opinion that it is a case peculiarly fit for a severe example and indispensably requiring it. The offences proved against the Culprit attack the vitals of military duty and discipline and of civil subordination.
          With great respect I have the honor to be &
          
            P S I send you some other proceedings of Co
          
          The Secy of War
        